                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE

 UNITED STATES OF AMERICA,                      )
                                                )
               Plaintiff,                       )
                                                )
 v.                                             )       No.:     3:15-CR-138-TAV-HBG-1
                                                )
 SIERRA DANIELLE MESSER,                        )
                                                )
               Defendant.                       )


                       MEMORANDUM OPINION AND ORDER

        This criminal action is before the Court on defendant’s pro se motion for

 reconsideration [Doc. 50] of the Court’s order [Doc. 49] denying her request to compel the

 Bureau of Prisons (“BOP”) to allow her to have video visitation with her friends and family.

 The Court previously denied this motion because defendant did not argue that other inmates

 were provided with access to virtual visitations, nor did she allege that her BOP facility

 had the ability to provide for virtual visitations [Doc. 49].

        In her motion for reconsideration, defendant states that other prisoners are allowed

 access to virtual visitations and her BOP facility has the ability to provide for virtual

 visitation [Doc. 50, p. 1]. Ultimately, the Court finds that defendant’s complaint that she

 is allegedly being treated differently than other inmates with regard to access to virtual

 visitations is a complaint pertaining to her conditions of confinement. And, while such

 claim might be cognizable, see, e.g. Estelle v. Gamble, 429 U.S. 97 (1976), they should be

 presented in a civil lawsuit in the prisoner’s district of confinement after the exhaustion of




Case 3:15-cr-00138-TAV-HBG Document 51 Filed 09/09/21 Page 1 of 2 PageID #: 879
 administrative remedies. See 42 U.S.C. § 1997e(a). Because defendant is not confined in

 this district, but rather, is confined in the Northern District of Florida, has not filed a new

 civil complaint, and has not addressed whether she has exhausted any administrative

 remedies, the Court has no authority to address the requested relief in the instant criminal

 case. Accordingly, defendant’s motion for reconsideration [Doc. 50] is DENIED.

        IT IS SO ORDERED.


                                     s/ Thomas A. Varlan
                                     UNITED STATES DISTRICT JUDGE




                                               2


Case 3:15-cr-00138-TAV-HBG Document 51 Filed 09/09/21 Page 2 of 2 PageID #: 880
